Citation Nr: 1608130	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Board remanded the Veteran's claim for service connection for bilateral hearing loss with instruction to assist the Veteran in obtaining records of any private audiology examinations which he had undergone and to provide the Veteran with another VA examination for hearing loss.  

The Veteran was sent a January 2014 letter requesting that he identify his sources of private treatment for his hearing loss, and a VA examination was conducted in March 2014.  Based on this examination, service connection was granted for left ear hearing loss, and the issue as to the left ear hearing loss is therefore no longer before the Board.  

The Board is therefore satisfied that the instructions in its remand of January 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not suffer a current right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his claimed hearing loss in September 2008 and March 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for right ear hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any treatment or diagnosis of hearing loss.  Audiometry from the Veteran's July 1986 entrance examination revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
20

The Veteran underwent a reference audiogram in January 1987, which revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
30

The Veteran underwent another reference audiogram in January 1988.  The audiometry report failed to note whether testing occurred prior to exposure to hazardous noise or following exposure to hazardous noise, as well as the number of hours since last noise exposure.  The audiogram revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25

At his May 1990 separation examination, audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15

No abnormality was noted.  In the accompanying report of medical history, the Veteran denied ever having experienced hearing loss.

Private treatment records include a June 2008 private audiogram, which revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
55
No record
55

Speech discrimination percentage was recorded at 100 percent, but it was unclear whether the Maryland CNC Test was used.

The Veteran underwent a VA examination in September 2008.  He reported difficulty hearing conversation and television.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20

Speech discrimination was measured at 94 percent.  As there was no objective current disability by VA standards, the examiner did not render an etiological opinion.

In his January 2009 notice of disagreement, the Veteran requested a new examination due to the striking difference between the threshold levels measured at his VA examination and those measured by his private audiologist.  

VA treatment records include a September 2009 audiology consultation.  The Veteran reported difficulty hearing.  The record does not contain the individual pure tone threshold measurements, but notes that the audiologist diagnosed low normal to mild hearing loss through 4000 hertz, sloping to mild sensorineural hearing loss above 4000 hertz.  The Board presumes this diagnosis is bilateral.  Word recognition was 100 percent in the right ear.  The audiologist suspected that pure tone thresholds were slightly better than those volunteered by the Veteran.

The Veteran underwent another VA examination in March 2014.  He reported in-service noise exposure from helicopters, cargo planes, and the ship's boiler room, among other exposure.  He reported current difficulty hearing, especially in background noise.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25

Speech recognition was measured at 96 percent.  The examiner diagnosed normal hearing in the right ear.  The examiner further opined that any hearing loss present in the right ear was not related to service.  This opinion was based on the rationale that there was not a significant shift in the Veteran's right ear thresholds between induction and discharge, and current science indicates that a delay of many years in the onset of noise-induced hearing loss is extremely unlikely.  

The Board finds that the evidence weighs against a finding that the Veteran has a current right ear hearing loss disability for VA compensation purposes.  The only audiogram on record showing hearing loss is wildly inconsistent with two VA examination audiograms.  The Board finds the VA examination audiograms more probative than the private audiogram as they are consistent with each other and more detailed in explanation.

The Board recognizes that records of the Veteran's September 2009 hearing tests are not included in the VA treatment records associated with the Veteran's claims file.  Nevertheless, the Board does not find that remand is necessary.  There is no indication in the VA treatment records that more detailed records of the audiogram exist.  Furthermore, the Board notes that even if such records did exist and a current disability was established, the VA examiner provided a highly probative opinion that any hearing loss was unrelated to service.

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current right ear hearing loss disability and service connection must therefore be denied.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


